Per Curiam.

Having reviewed the record, we concur in the board’s findings and its recommendation. Relator’s complaint was served upon respondent in October 1994, but respondent did not interpose a response until July 31, 1995, and then only at the last moment before us. As relator points out, “To allow the *590Respondent to ignore * * * these proceedings and now to blithely suggest — ten months * * * [later] — that the process begin again, would be to totally disregard the public and professional obligations of the disciplinary system.” Moreover, respondent has repeatedly failed to perform legal services for which he accepted responsibility, misused client funds, and compromised his clients’ legal interests.
Accordingly, we order that respondent be indefinitely suspended from the practice of law in Ohio. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Cook, J., dissents and would disbar.